internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-159526-01 date date company u company v company w state x state y country z dear this is in response to the date letter submitted by the representatives of company u company v and company w requesting a ruling concerning the federal_income_tax treatment of certain assets held by a variable life_insurance_contract separate_account additional information was submitted by the representatives in a letter dated date facts company u company v and company w are stock life_insurance_companies that are subject_to tax under sec_801 of the internal_revenue_code and are organized and operated under the laws of state x state y and country z respectively company w has made an election under sec_953 to be taxed as a domestic_corporation companies u v and w hereinafter collectively referred to as insurer file a consolidated_income_tax_return on a calendar_year basis and each company reports its income on an accrual_method insurer intends to offer variable life_insurance contracts contracts in each of the states the district of columbia and outside the united_states the contracts will be issued as individual contracts or as certificates under group_life_insurance contracts the contracts will qualify as life_insurance contracts under sec_7702 to avoid certain registration requirements the contracts will be sold only to qualified purchasers or to no more than one hundred accredited investors the assets supporting the contracts will be segregated from the assets that support insurer’s traditional life_insurance products insurer will maintain a separate_account the separate_account for the assets supporting the contracts and the income deductions assets and liabilities associated with this separate_account will be maintained separately from insurer’s other accounts insurer represents that the segregated_asset_account will at all times meet the asset diversification test set forth in sec_1_817-5 of the income_tax regulations the separate_account will be divided into various unitized sub-accounts each sub-account will have a distinct investment objective and will account for its assets and liabilities separately from the assets of other sub-accounts at the time of purchase the contract owner will specify the premium allocation among the available sub-accounts and may change this allocation for subsequent premiums at any time subject_to certain restrictions a contract owner may make transfers from and to a sub-account these restrictions include transfers must be made on specified days insurer may limit the amount of transfer and transfers are limited to twelve per contract_year although insurer has the right to change this limit a contract owner will have no voting rights with respect to any securities held by any sub-account although other investment options may be available in the future the only sub- accounts that will be available immediately are a variable money market fund and a number of private investment partnerships pip which are entities taxed as partnerships such as private partnerships limited_liability companies and business trusts and sold in private_placement offerings no pip will be a publicly_traded_partnership under sec_7704 nor will any pip be registered under a federal or state law regulating the offering or sale of securities as is the case with the contracts pips will be sold only to accredited investors and will be offered only to qualified purchasers or to no more than one hundred accredited investors each pip has a as defined pincite u s c sec_80a-2 a as defined in regulation d of the securities act of general_partner or an investment manager that selects the pip’s specific investments no contract owner may be a general_partner or an investment manager of a pip offered as an investment option under the contract in addition no contract owner may independently hold any interest in a pip offered as an investment option under the contract requested ruling insurer has requested the following ruling insurer will be considered for federal_income_tax purposes as the owner of interests in private investment partnerships that are held as an asset of any unitized sub-account underlying a contract law and analysis sec_61 provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends sec_817 defines a variable_contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract sec_817 provides that for purposes of subchapter_l and sec_7702 relating to definition of life_insurance_contract a variable_contract other than a pension contract that is otherwise described in sec_817 and that is based on a segregated_asset_account shall not be treated as a life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_1_817-5 are the regulations prescribed by the secretary that set forth the diversification requirements for variable_contracts sec_817 provides in certain situations a look-through_rule for meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company or trust are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers or affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 are applied by taking into account the assets held by such regulated_investment_company sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in an investment_company partnership or trust will not be treated as a single investment of the segregated_asset_account instead a pro_rata portion of each asset of the investment_company partnership or trust is treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account sec_1_817-5 provides examples illustrating the provisions of sec_1 f sec_7702 provides that for a life_insurance_policy to be treated as a life_insurance_contract for federal tax purposes the contract must be a life_insurance_contract under the applicable law and must satisfy either the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value_corridor_test of sec_7702 and d revrul_77_85 1977_1_cb_12 concludes that if a purchaser of an investment annuity_contract selects and controls the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets are includible in the gross_income of the purchasers in revrul_80_274 1980_2_cb_27 depositors in certain savings and loan associations could transfer cash existing passbook accounts or certificates of deposit to an insurance_company in exchange for annuity_contracts the insurance_company deducted expenses and premium taxes and then deposited the net amounts received into a separate_account at each policyholder’s savings and loan association these amounts were then invested in the association’s certificates of deposit for a term designated by the policyholder except for the ability to withdraw the deposit from a failing savings and loan the insurance_company could not dispose_of the deposit or convert the deposit into a different asset the ruling concludes that if a purchaser of an annuity_contract can select and control the certificates of deposit supporting the contract then the purchaser is considered the owner of the certificate of deposit for federal_income_tax purposes revrul_81_225 1981_2_cb_12 describes four situations in which investments in mutual funds pursuant to annuity_contracts are considered to be owned by the policyholder rather than by the insurance_company issuing the annuity_contracts and one situation in which the insurance_company is considered the owner of the mutual_fund shares in situation the investment_assets in the segregated account underlying the annuity_contracts consist solely of shares in a single publicly available mutual_fund managed by an independent investment_advisor situation is similar to situation except that the mutual_fund is managed by the insurance_company or one of its affiliates situation also is similar to situation except that the segregated_asset_account underlying the annuity_contracts consists of five sub-accounts on which the performance of the annuity_contract would depend the policyholder retains the right to allocate or reallocate funds among the five sub-accounts during the life of the annuity_contract situation is similar to situation except that the shares of the mutual_fund are not sold directly to the public but are available only through the purchase of an annuity_contract or by participation in an investment plan account of the type described in revrul_70_525 1970_2_cb_144 situation also is similar to situation except that the shares in the mutual_fund are available only through the purchase of an annuity_contract revrul_81_225 concludes that the policyholders in situations have sufficient control and other incidents_of_ownership to be considered the owners of the mutual_fund shares for federal_income_tax purposes the ruling reaches the opposite conclusion in situation stating that the sole function of the mutual_fund in situation is to provide an investment vehicle to allow the insurance_company to meet its obligations under its annuity_contracts and that the insurance_company possesses sufficient incidents_of_ownership to be considered the owner of the underlying portfolio of assets of the mutual_fund revrul_81_225 concludes that in situation the insurance_company not the policyholder is treated as the owner of the mutual_fund shares for federal_income_tax purposes in revrul_82_54 1982_1_cb_11 the purchasers of certain annuity_contracts retained the right to direct the issuing insurance_company to invest in the shares of any or all of three mutual funds that were not available to the public one mutual_fund invests primarily in common stocks another in bonds and a third in money market investments policyholders are free to allocate their premium payments among the three funds and have an unlimited right to reallocate contract values among the funds prior to the maturity_date of the annuity_contract the ruling concludes that the policyholders’ ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute sufficient control so as to cause the policyholders to be treated as the owners of the mutual_fund shares in 749_f2d_513 8th cir rev’g 578_fsupp_398 n d iowa the united_states court_of_appeals for the eighth circuit upheld the investor_control theory of revrul_81_225 the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in a separate_account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one or all of six publicly traded mutual funds taxpayers could reallocate their investment among the funds at any time taxpayers also had the right upon seven days notice to make withdrawals or to surrender the contract or to apply the accumulated value under the contract to provide annuity payments the court_of_appeals held that the taxpayer not the insurance_company that issued the annuity_contract owned the mutual_fund shares for federal_income_tax purposes thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares insurer argues that the availability of the same investment both inside and outside a variable_contract is not a sufficient reason to treat the contract holder as the owner of the investment insurer claims that to treat a variable_contract holder as the owner of assets held by the insurance_company under the variable_contract the non-tax economic rights and benefits that accrue to the contract holder must be substantially identical to the non-tax economic rights and benefits that would accrue to the contract holder as direct owner of the assets accordingly revrul_81_225 does not apply to insurer’s contracts the underlying assets of the segregated_asset_account are not available to the general_public because the pips are limited to purchase by only certain investors in addition the death_benefit provisions and mortality charges create material economic differences between the direct ownership of any asset and the ownership of that asset through a variable life_insurance_contract in addition insurer argues that sec_7702 established a uniform definition of the term life_insurance_contract and that the specificity of sec_7702 precludes the application of the investor_control theory to assets held by a life_insurance_company under a life_insurance_contract that satisfies the requirements of sec_7702 finally insurer argues that sec_1_817-5 and g evidence that a variable life_insurance_contract holding an investment in a nonregistered partnership may qualify for favorable tax treatment even though persons other than insurance_company separate_accounts hold interests in that nonregistered partnership and that the drafters of sec_1_817-5 could not have intended a policyholder of such a contract absent any additional circumstances to be considered the owner of the investment under the investor_control rules in the legislative_history of the deficit_reduction_act_of_1984 pub_l_no which contained both sec_817 and sec_7702 congress expressed its intent to deny life_insurance treatment to any variable_contract containing segregated accounts backed by publicly available funds the conference agreement allows any diversified fund to be used as the basis of variable_contracts so long as all shares of the funds are owned by one or more segregated_asset accounts of insurance_companies but only if access to the fund is available exclusively through the purchase of a variable_contract from an insurance_company in authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors h_r conf_rep no pincite approximately two years after the enactment of sec_817 the treasury_department issued proposed and temporary regulations under sec_817 relating to the minimum level of diversification applicable to the investments underlying variable_annuity and life_insurance contracts the preamble to the regulations stated as follows the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub- accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts fr the text of the temporary regulations served as the text of proposed_regulations in the notice of proposed rulemaking see fr date the final regulations adopted with certain revisions not relevant here the text of the proposed_regulations thus the final regulations do not provide guidance concerning the extent to which policyholders may direct the investments of a segregated_asset_account without being treated as the owners of the underlying assets based on these authorities we conclude that revrul_81_225 was not preempted by either sec_817 or sec_7702 we also conclude that sec_1_817-5 of the regulations is consistent with revrul_81_225 under revrul_81_225 the contract holders in the present case own for federal_income_tax purposes interests in pips that support the contracts’ sub-accounts because these interests are available for purchase not only by a prospective purchaser of the contract but also by other members of the general_public under revrul_81_225 situation a variable_contract holders' right to allocate or reallocate premium payments and contract values among five publicly available mutual funds is sufficient to treat the contract holders as the owners of the mutual_fund shares because t he mutual_fund shares are available for purchase not only by the prospective purchaser of the deferred variable_annuity but also by other members of the general_public the policyholder’s position is substantially identical to what his or her position would have been had the mutual_fund shares been purchased directly like the mutual_fund shares in revrul_81_225 situation the interests in pips that support the contracts’ sub-accounts are available for purchase not only by a prospective purchaser of the contract but also by other members of the general_public treating the contract holders as the owners of interests in pips that support the contracts’ sub-accounts is consistent with congress’ intent to deny annuity or life_insurance treatment for investments that are publicly available to investors accordingly we conclude that a contract holder rather than insurer is the owner of any interest in a private investment_partnership that is held as an asset of any unitized sub-account underlying a contract thus the earnings and or gains from the interest in a private investment_partnership that is held as an asset of any unitized sub- account underlying a contract is includible in the contract holder’s gross_income under sec_61 except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by insurer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely s donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
